Title: 1779 December 15. Wednesday.
From: Adams, John
To: 


       This Morning We arose at 5 or 6 O Clock, went over in a Boat, and mounted our Mules. Thirteen of them in Number and two Mulateers —one of whom went before for a Guide and the other followed after, to pick up Stragglers. We rode over very bad roads, and very high Mountains, where We had a very extensive Country, appearing to be a rich Soil and well cultivated but very few Plantations of Trees.— Some orange Trees and some Lemmon Trees, many Nut trees, a few Oaks &c. We dined at Hog Bridge, about half Way, upon Provision made by the french Consul, whose Attention and Politeness has been very conspicuous, so has that of the Vice Consul at Ferrol. We arrived at Corunna about seven 0 Clock and put up at a Tavern kept by Persons who speak french. An Officer who speaks English kept open the Gate for Us to enter, attended Us to our Lodgings, and then insisted on our Visiting the General who is Governor of the Province and a Coll., who commands under him and is Military Governor of the Town. These are both Irish Gentlemen. They made many Professions of Friendship to our Cause and Country. The Governor of the Province, told me he had orders from Court to treat all Americans as their best friends. They are all very inquisitive about Mr. Jays Mission, to know who he is, where he was born, whether ever Member of Congress, whether ever President. When he embarked, in what Frigate, where he was destined, whether to France or Spain, and to what Port of France, Brest, L’orient or Nantes.
       The General politely invited me to dine. Said that Spaniards made no Compliments, but were very sincere.
       He asked me when this War would finish? I said Pas encore—But when the Kings of France and Spain would take the Resolution to send 20 or 30 more line of Battle Ships to reinforce the Comte d’Estain and enable him to take all the British Forces and Possessions in America.
      